TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00290-CV



                             Texas Lottery Commission, Appellant

                                                v.

   First State Bank of DeQueen, Stone Street Capital, Inc. and Cletius L. Irvan, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-06-004663, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


                 Appellant Texas Lottery Commission has filed an unopposed motion, seeking a

dismissal of its appeal. Accordingly, we grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).




                                             Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: August 24, 2007